Citation Nr: 1646847	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  12-11 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral onychomycosis and onychocryptosis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The Veteran provided testimony at a November 2015 Travel Board hearing.  The hearing transcript is of record.  

The Board remanded the appeal in February 2016 for additional development, which included a request for outstanding VA treatment records, an updated VA examination, and reconsideration of the appeal.  The Board finds that the Agency of Original Jurisdiction (AOJ) substantially complied with February 2016 remand order and that it may proceed with a decision at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).


FINDINGS OF FACT

1.  Bilateral onychomycosis and onychocryptosis affect less than five percent of total body area.  Systemic therapy such as corticosteroids or other immunosuppressive drugs, topical or oral, were not required for treatment of onychomycosis and onychocryptosis at any time during the appeal period. 

2.  Bilateral onychomycosis and onychocryptosis of the great toenails is painful, required past surgical excision of the great toenails, and is treated with periodic debridement of the toenails.  

3.  Bilateral onychomycosis and onychocryptosis does not result a degree of limitation of motion or loss of function in the feet such that it approximates a rating based on a moderate foot injury.  


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for bilateral onychomycosis and onychocryptosis are met. 38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. § 4.118, Diagnostic Codes 7813-7004 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2015); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued September 2010 preadjudicatory notice letters to the Veteran which addressed her service connection claim.  The Veteran has appealed her initial assigned rating.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159 (b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Therefore, no further notice is needed under the VCAA.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes VA treatment records, VA examinations, and lay statements and Board hearing testimony.

The Veteran has been afforded VA examinations to address service-connected onychomycosis and onychocryptosis.  The Board finds that the VA examinations of record are adequate for rating purposes because they were performed by medical professionals, were based on a review of the record and symptomatology from the Veteran, and included findings responsive to the relevant rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

The Board finds that the AOJ substantially complied with the Board's remand order in obtaining additional VA podiatry records, which were not duplicative of those already of record, in obtaining and updated VA examination, and consistent with the Board's remand instruction, the AOJ discussed whether referral for an extraschedular evaluation was warranted in an supplemental statement of the case.  The Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of her claim, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for her service-connected disability by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  The weight of the evidence does not establish that symptoms related to bilateral onychomycosis and onychocryptosis have changed in severity over the course the appeal to warrant a staged rating, and the Board finds that an initial 10 percent rating is warranted for the entire initial rating period on appeal.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Bilateral onychomycosis and onychocryptosis is evaluated under criteria set forth in 38 C.F.R. § 4.118.  When an unlisted condition is encountered, it is permissible to rate that condition under a closely related disability as to which not only the functions affected, but the anatomical localization and symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 (2016).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" by using the first two digits of that part of the rating schedule which most closely identifies the part, or system, of the body involved and adding "99" for the unlisted condition.  See 38 C.F.R. § 4.27.  

Diagnostic Code 7813 (dermatophytosis, to include tinea of the nails) and Diagnostic Code 7820 (infections of the skin not listed elsewhere, to include fungal infections) both provide that such disability is to be rated as a disfigurement of the head, face, or neck, (Diagnostic Code 7800), scars (Diagnostic Codes 7802, 7803, 7804, and 7805), or dermatitis (Diagnostic Code 7806) depending on the predominant disability. 38 C.F.R. § 4.118.

Under Diagnostic Code 7806 (dermatitis or eczema), a 10 percent evaluation is assigned where there is involvement of at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires involvement of 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is assigned with involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under Diagnostic Code 7806 may also be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), or scars (Diagnostic Codes 7802, 7803, 7804, and 7805) depending on the predominant disability.  38 C.F.R. § 4.118.

Diagnostic Code 7804 contemplates scars that are unstable or painful.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  
38 C.F.R. § 4.118.  A higher 20 percent rating is assigned with three or four scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id. at Note 2. 

Diagnostic Code 7805 provides that other scars (including linear scars), not otherwise rated under Diagnostic Codes 7800-7804, in addition to the other effects of scars which are otherwise rated under Diagnostic Codes 7800-7804, are also to be rated based on any disabling effects not provided for by Diagnostic Codes 7800-7804.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  38 C.F.R. § 4.118.

The Veteran is service-connected for bilateral onychomycosis (tinea unguium/tinea of the nails) and bilateral onychocryptosis (ingrown nail).  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1309, 1914 (30st ed. 2003).  After a review of all the evidence, lay and medical, the Board finds, resolving reasonable doubt in the Veteran's favor, that a higher initial 10 percent rating is warranted for painful bilateral onychomycosis and onychocryptosis with past surgical excision of the great toenails, and periodic debridement of the toenails.  

In November 2015 Board hearing testimony, the Veteran reported having painful ingrown toenails which required medical treatment by digging the nail out, or removal of the nail.  She reported increased pain and limitations after removal of a toenail until it healed.  The Veteran indicated that wearing closed toe shoes aggravated her toenails.  

VA podiatry records dated from 2010 to 2015 identify periodic debridement of the toenails to manually reduce bulk and length.  The Veteran had painful, ingrown fungal nails and reported pain with ambulating and with wearing shoes.  VA treatment records show that the Veteran had debridement of the nails in July 2015, October 2014, July 2014, October 2013, March 2013, August 2012, February 2011, December 2010, October 2010, and July 2010.  Additionally, the Veteran had a toenail excision in September 2009, approximately one year prior to the rating period on appeal.    

During a September 2010 VA examination, the Veteran reported having repeat surgical removal of the bilateral great toenails.  She was followed at VA podiatry for onychomycosis and onychocryptosis of all toenails, was treated with electric and manual grinding of the toenails, and was prescribed a fungal miconazole tincture, applied topically to the nails.  She reported that wearing close toe shoes caused pressure on the great toe.  On physical examination, there was no evidence of painful motion, swelling, weakness, or abnormal weight bearing in either foot.  There was evidence of tenderness.  Examination of the feet showed no evidence of hammertoes, hallux valgus or rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, flat foot, muscle atrophy, or other foot deformity.  The Veteran presented with thickened fungal toenails of the great toe and second toe.  Onychomycosis and onychocryptosis were stated to have no effect on daily activities and had no effect on general occupation as the Veteran was not employed.     

April 2016 VA examiner identified a diagnosis of bilateral hallux toenail thickening, discoloration, and some onychocryptosis.  The Veteran was followed at the VA podiatry clinic and was seen approximately every three months for diabetic foot checks.  On the last office visit in March 2016, examination revealed that all nails were thickened, ingrown, painful, and long with lysis from the nail bed and subungual debris present.  It was noted that failure to treat the fungal infection with debridement may lead to more serious health complications.  The Veteran was treated with nail debridement of all toenails.  On examination, VA examiner stated that the Veteran had not been treated with oral or topical medications for her skin and nail condition in the past 12 months.  Less than five percent of total body area was affected, and no exposed body areas were affected.  The Veteran's onychomycosis and onychocryptosis did not impact her ability to work.  

The Board finds that a compensable rating is not warranted for onychomycosis and onychocryptosis under Diagnostic Code 7806.  A 10 percent evaluation is assigned where there is involvement of at least 5 percent of the entire body, or at least 5 percent of exposed areas affected, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  VA examinations show that bilateral onychomycosis and onychocryptosis affects less than five percent of total body area; systemic therapy such as corticosteroids or other immunosuppressive drugs, topical or oral, were not required for treatment of onychomycosis and onychocryptosis at any time during the appeal period.  While the September 2010 VA examiner noted some treatment with a topical fungal miconazole tincture, the Board finds that this was an antifungal and not a corticosteroid, topical or oral.  

The Board finds that bilateral onychomycosis and onychocryptosis is painful, required past surgical excision of the great toenails, and is treated with periodic debridement of the toenails.  Diagnostic Code 7813, which contemplates tinea of the nails, allows for a rating based on scars depending on the predominant disability.  38 C.F.R. § 4.118.  While VA examinations do not identify scarring secondary to onychomycosis and onychocryptosis, the Board finds that painful onychomycosis and onychocryptosis can be rated as analogous to a painful scar under Diagnostic Code 7804.  The Board finds that a 10 percent disability rating is warranted for bilateral onychomycosis and onychocryptosis, as analogous to two painful scars.  38 C.F.R. § 4.118.  Pain has been identified, predominantly in the left and right great toenails.  Accordingly, the Board finds that a higher 20 percent rating is not warranted, as areas affected do not approximate a rating based on three or four scars that are unstable or painful.  Additionally, the Board finds that there is no instability or frequent loss of covering of the skin to warrant a rating based on a scar that is both painful and unstable.  Resolving reasonable doubt in the Veteran's favor, the Board finds that an initial 10 percent rating for bilateral onychomycosis and onychocryptosis is warranted under Diagnostic Code 7804.

The Board has also considered whether a separate or higher rating may be assigned for bilateral onychomycosis and onychocryptosis based on limitation of motion or loss of function.  See 38 C.F.R. § 4.118, Diagnostic Code 7805.  Limitation of motion and loss of function in the foot are rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  The Board finds that symptoms of pain have been considered by the Veteran's assigned rating under Diagnostic Code 7804.  A September 2010 VA examination showed no evidence of painful motion, swelling, weakness, or abnormal weight bearing in either foot on physical examination.  There was no evidence of hammertoes, hallux valgus or rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, flat foot, muscle atrophy, or other foot deformity.  Accordingly, the Board finds that a separate or higher rating is not warranted under Diagnostic Codes 5276-5283.  Additionally, September 2010 and April 2016 VA examinations show that the Veteran's disability had no effect on daily activities and did not impact her ability to work.  The Board finds that even with consideration of painful motion associated with the Veteran's bilateral onychomycosis and onychocryptosis does not result in a degree of limitation of motion or loss of function such that it approximate a rating based a moderate foot injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Extraschedular Consideration 

The Board has considered whether referral for an extraschedular evaluation is warranted in this case.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that for the entire rating period, the symptomatology and impairment caused by the Veteran's bilateral onychomycosis and onychocryptosis are adequately contemplated by the schedular rating criteria, and referral extraschedular evaluation is not warranted.  VA examinations show that bilateral onychomycosis and onychocryptosis did not impact the Veteran's ability to work and did not result in limitations to daily activities.  VA examinations show that the Veteran had no limitation of motion or function due to service-connected onychomycosis and onychocryptosis.  Symptoms of pain in the toenails after treatment or surgery, and associated limitations due to pain have been considered by the Board in granting a 10 percent rating for the toenails, as analogous to painful scars.  Higher percent evaluations are available under rating criteria for other foot disabilities.  The Board finds that the assigned rating criteria considers the presence of reported symptoms of pain.  Accordingly, the Board finds that the level of severity of bilateral onychomycosis and onychocryptosis is contemplated by the assigned rating.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2016).  In this case, the rating criteria are adequate to compensate for problems related to pain reported by the Veteran on her daily functioning.  In the absence of exceptional factors associated with bilateral onychomycosis and onychocryptosis, the Board finds that the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




(CONTINUED ON NEXT PAGE)




ORDER

A 10 percent rating for bilateral onychomycosis and onychocryptosis is granted for the entire rating period.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


